          Case 1:20-cr-00288-LJL Document 50
                                          32 Filed 11/20/20
                                                    07/24/20 Page 1 of 6
                                           U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 24, 2020
BY ECF
Honorable Lewis J. Liman
United States District Judge                                    GRANTED.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                       11/20/2020
New York, NY 10007

   Re:     United States v. Baker et al., 1:20-cr-00288-LJL

Dear Judge Liman,

       The Government writes in connection with the defendants’ motion to inspect the records
and papers used in connection with the constitution of the Master and Qualified Jury Wheels (Dkt.
No. 20).

        As the Court is aware, there is ongoing briefing on an identical motion before Judge Failla
in United States v. Balde, 20-cr-281(KBF) (the “Balde Motion”). On or about July 14, 2020, the
parties in Balde submitted a joint letter to Judge Failla describing describing issues of agreement
and disagreement concerning the Balde Motion. Thereafter, on or about July 16, 2020, Judge Failla
endorsed the letter and ruled on the parties’ two areas of disagreement. The letter and endorsement
are incorporated herein as Exhibit A.

        The Government respectfully requests that the Court adopt Judge Failla’s ruling in Balde.
This will conserve judicial resources and promote the parties’ ability to reach a mutually-agreed
upon outcome with regard to the instant motion and identical motions pending before other judges
in the District.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                         by: s/ Mathew S. Andrews________
                                             Mathew S. Andrews
                                             Assistant United States Attorney
                                             212 637 6526
Case 1:20-cr-00288-LJL Document 50
                                32 Filed 11/20/20
                                         07/24/20 Page 2 of 6

                                                                Page 2




                Exhibit A
          Case
          Case 1:20-cr-00281-KPF
               1:20-cr-00288-LJL Document
                                 Document 50
                                          32
                                          30 Filed
                                             Filed 11/20/20
                                                   07/24/20
                                                   07/16/20 Page
                                                            Page 31 of
                                                                    of 64


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building




MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 14, 2020

BY ECF & EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Souleymane Balde, 20 Cr. 281 (KPF)

Dear Judge Failla:

        The parties write jointly to apprise the Court of the status of the defendant’s requests for
records and papers used in connection with the constitution of the Master and Qualified Jury
Wheels in the United States District Court for the Southern District of New York, following a call
with Linda Thomas, the Jury Administrator for the Southern District of New York (the “Jury
Administrator”), that took place on June 30, 2020 (the “June 30 Call”). The defendant’s requests
are set forth in the defendant’s letter motion filed on June 9, 2020 (Dkt. No. 14), attached hereto
as Exhibit A.

   I.         The Defendant’s Requests

              a. Fully Satisfied Requests

         Following the June 30 Call, the defendant has informed the Government that the Jury
Administrator has responded to the following requests in full, subject to the Jury Administrator’s
confirmation of the parties’ understanding of the answers set forth in Exhibit B: requests 1, 2, 3,
5, 6, 9, and 14.

              b. Partially Satisfied Requests

        Additionally, following the June 30 Call, the defendant has informed the Government that
the Jury Administrator has provided partial responses to requests 4 and 13. More specifically, the
parties’ positions with respect to request 4 and 13 are set forth below:
           Case
           Case 1:20-cr-00281-KPF
                1:20-cr-00288-LJL Document
                                  Document 50
                                           32
                                           30 Filed
                                              Filed 11/20/20
                                                    07/24/20
                                                    07/16/20 Page
                                                             Page 42 of
                                                                     of 64

 July 14, 2020
 Page 2



       •    Request 4: A description of work done, contact information, and communications with
            any vendors in the creation of the Master and Qualified Jury Wheels used to summon
            grand jurors in this case.

            Defendant’s position: Ms. Thomas provided a summary of the work done by outside
            vendors in connection with the creation of the Jury Wheels and the issuance of
            summons. She also provided the name of the vendor. We still seek any and all
            communications between the vendor and the Administrator and her office regarding
            the application and implementation of the jury plan in the formulation of the Jury
            Wheels and the issuance of summonses.

            Government’s response: To the extent the request seeks information unrelated to the
            selection of the grand jury that indicted the defendant, the Government objects to the
            request. See United States v. LaChance, 788 F.2d 856, 868 (2d Cir. 1986) (under the
            Jury Selection and Service Act, defendants may “challenge only improprieties affecting
            the particular grand jury which indicted them” (citation omitted, emphasis in original)).

       •    Request 13: The procedures implemented related to prospective jurors who do not
            respond to a juror qualification form or have their juror qualification form returned
            from the Postal Service as undeliverable as described in the Jury Plan Section III E.

            Defendant’s position: We understand that the SDNY Jury Plan and 28 U.S.C. § 1866(g)
            document potential steps to take in response to jurors who do not respond to a juror
            qualification form or have their form returned as undeliverable. We continue to seek
            any steps or policies, formal or informal, which are followed during these scenarios.
            Alternatively, if no action was taken during the relevant time, please indicate such.

            Government’s response: The Government objects to the defendant’s request on the
            grounds that the Jury Administrator made clear during the June 30 Call that all relevant
            procedures—whether formal or informal—are outlined in the SDNY Jury Plan. (See
            June 30, 2020 Tr. at 40:13-41:11.)

            c. Outstanding Requests

        The defendant has the following outstanding requests: requests 7, 8, 10, 11, 12, 15, 16, 17,
18, 19, 20, 21, and 22. The Government does not object to these requests.
             Case
             Case 1:20-cr-00281-KPF
                  1:20-cr-00288-LJL Document
                                    Document 50
                                             32
                                             30 Filed
                                                Filed 11/20/20
                                                      07/24/20
                                                      07/16/20 Page
                                                               Page 53 of
                                                                       of 64

    July 14, 2020
    Page 3



      II.     Production of Documents and Information

       The parties jointly propose that the Jury Administrator produce documents responsive to
the uncontested requests as soon as possible, consistent with the Court’s order, simultaneously to
both parties. 1 Once the Court has resolved the dispute regarding request 4 and 13, the additional
documents can be produced at that time.

      III.    Protective Order

       The Government believes that a protective order governing the production of materials
from the Jury Administrator is necessary, given the sensitive and/or personal identifying
information expected to be contained in the materials.

        Defense Position: Our request does not seek sensitive or personal identifying information.
To the extent that any such information is produced, we do not have an objection to that
information being covered by a protective order. We believe that a protective order is unwarranted
for the remainder of the data and documents because 28 U.S.C. section 1867(f) provides penalties
for unlawful disclosure of the records. We will continue to try to resolve the issue with the
government and to reach agreement on a proposed order.




1
  As this Court is aware, similar requests have been made in multiple cases in this District,
including United States v. Baker, 20 Cr. 288 (LJL), United States v. Davila, 20 Cr. 292 (PKC),
United States v. Fuentes Ramirez, 15 Cr. 379 (PKC), United States v. Henry, 20 Cr. 293 (LJL),
United States v. Hightower, 20 Cr. 303 (RMB), United States v. Leonos-Perez, 20 Cr. 300 (PAC),
United States v. Rivera, 20 Cr. 304 (AJN), United States v. Rodriguez, 20 Cr. 302 (PKC), United
States v. Sanjurjo, 20 Cr. 316 (ER), United States v. Shulte, 17 Cr. 548 (PAC), United States v.
Simmons, 20 Cr. 294 (PKC), and United States v. Williams, 20 Cr. 286 (WHP). To the extent the
Government is ordered to produce all or some of the records produced in this case in other cases,
the Government can facilitate those productions without further burdening the Jury Administrator
or requiring that she make multiple, duplicative productions.
            Case
            Case 1:20-cr-00281-KPF
                 1:20-cr-00288-LJL Document
                                   Document 50
                                            32
                                            30 Filed
                                               Filed 11/20/20
                                                     07/24/20
                                                     07/16/20 Page
                                                              Page 64 of
                                                                      of 64

   July 14, 2020
   Page 4




         The parties intend to continue to attempt to reach resolution on this issue, and seek input
  from the Court if necessary, prior to the production of any materials by the Jury Administrator.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                                   By: __________________________
                                                       Christy Slavik
                                                       Kiersten A. Fletcher
                                                       Assistant United States Attorneys
                                                       (212) 637-1113/2238

  cc:    Jennifer Willis, Esq.
         Isaac Wheeler, Esq.




The Court is in receipt of the above joint letter from the parties
in this matter. (Dkt. #29). The Court agrees with the Government
with respect to Request #4. Mr. Balde may obtain a description of
work done, contact information, and communications with
any vendors regarding the summoning of the grand jurors who
indicted Mr. Balde.

With respect to Request #13, the Court understood the Jury
Administrator to state that the relevant procedure is outlined in
the Jury Plan, which appears at Article III(E). Mr. Balde may
however, request any further steps or policies, formal or
informal, that the Jury Administrator has with respect to
prospective jurors who do not respond to a juror qualification
form or have their juror qualification form returned from the
Postal Service as undeliverable.

                                                   SO ORDERED.

Dated: July 16, 2020
       New York, New York


                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
